         Case 1:19-cv-06655-AKH Document 33 Filed 08/29/19 Page 1 of 2



Jonathan D. Ball (ballj@gtlaw.com)
GREENBERG TRAURIG LLP
MetLife Building
200 Park Avenue
New York, New York 10166
Tel: (212) 801-9200; Fax: (212) 801-6400
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NINGBO MIZHIHE I&E CO., LTD,
                                              C.A. No. 19-CV-6655-AKH
               Plaintiff,

        v.

DOES 1-200; DRESHOW; YOUNGER-TREE;
SIQUK US; SIMPLECC; TOPGALAXY.Z;
SHINELICIA; RHCPFOVR; 4MEMORYS;
YOOCOOL; YISI; DANBALLETO;
FANOVO; AMEOLELA; BOHRPETER;
QUNAN; YIWU YALINDY IMPORT &
EXPORT CO., LTD.; SHENZHEN KRS
BUILDING MATERIAL CO., LTD.; YIWU
YUEWEI IMPORT & EXPORT CO., LTD.;
SHENZHEN EBRAIN GIFTS LTD.; V-FOX
CHINA INDUSTRIAL LIMITED;
HANGZHOU HONGRUI IMPORT &
EXPORT TRADING CO., LTD.; PANAN
HONGRUI ARTS & CRAFTS FACTORY;
PARTYFIESTA; SAEEDALFAR;
ALITTLEABOUT4_3; LIFESTYLE_LOOT;
BMUK17; GERNE2ALL;
OBSERVABLEUNIVERSE;
HOME*EXPRESS*;
ULTIMATEDISCOUNTOUTLET; NAABOY;
COOLANDCOOLER;
THIRDEYECOLLECTION; TRANGC70;
SASAE_52; PINIFR72; UNICORN_DEALES;
CHRIRA_0; KAHOLWA;
*MARKET_PLACE*; ABOOD.AV; JUVY97;
E_BAYSELLER007; SHINESUN STORE; and
DENG KAI

               Defendants.


         NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT SIQUK US
         Case 1:19-cv-06655-AKH Document 33 Filed 08/29/19 Page 2 of 2



        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Ningbo Mizhihe

I&E Co., Ltd. hereby gives notice that its claims in the above-captioned action against Defendant

SIQUK US are voluntarily dismissed without prejudice. Any assets of SIQUK US that are

currently frozen pursuant to the preliminary injunction order (Dkt. # 22) shall be released.


Dated: August 29, 2019

                                                     GREENBERG TRAURIG LLP

                                                     /s/ Jonathan Ball
                                                     _____________________________
                                                     Jonathan D. Ball, Ph.D.
                                                     MetLife Building
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     Tel: (212) 801-9200
                                                     Fax: (212) 801-6400
                                                     ballj@gtlaw.com
                                                     scacciag@gtlaw.com

                                                     Attorneys for Plaintiff
                                                     Ningbo Mizhihe I&E Co., Ltd.


                                                     SO ORDERED:




                                                     The Honorable Alvin K. Hellerstein
                                                     United States District Judge




                                                 2
